UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ☐ TRANSITION REPORT PURSUANTTO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35849 NV5 Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 45-3458017 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 200 South Park Road, Suite 350 Hollywood, Florida 33021 (Zip Code) (Address of principal executive offices) (954)495-2112 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
